
	
		I
		111th CONGRESS
		1st Session
		H. R. 4153
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Platts (for
			 himself and Mrs. McCarthy of New York)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to establish
		  national standards to prevent distracted driving, and for other
		  purposes.
	
	
		1.National standards to prevent
			 distracted driving
			(a)In
			 generalChapter 1 of title
			 23, United States Code, is amended by adding at the end the following:
				
					167.National
				standards to prevent distracted driving
						(a)PenaltyOn
				October 1, 2011, and October 1 of each fiscal year thereafter, if a State does
				not meet the requirement of subsection (b), the Secretary shall withhold from
				amounts apportioned to the State on that date under each of sections 104(b)(1),
				104(b)(3), and 104(b)(4) an amount equal to the amount specified in subsection
				(c).
						(b)Requirement
							(1)In
				generalA State meets the requirement of this subsection if the
				State has enacted and is enforcing a law that prohibits a person from operating
				a motor vehicle in the State while the person is using a wireless
				communications device to compose, read, or send an electronic message, when the
				vehicle is in motion or part of traffic.
							(2)ExceptionsParagraph (1) does not apply if a wireless
				communications device is used—
								(A)solely in a voice-activated or other
				hands-free mode;
								(B)for making a cellular phone call;
								(C)for obtaining emergency assistance
				to—
									(i)report a traffic
				accident, medical emergency, or serious traffic hazard; or
									(ii)prevent a crime
				about to be committed;
									(D)in the reasonable
				belief that a person's life or safety is in immediate danger;
								(E)in an authorized emergency vehicle while in
				the performance of official duties;
								(F)when a motor
				vehicle is stopped and the driver has the motor vehicle transmission in neutral
				or park; and
								(G)in other
				circumstances, as identified by the Secretary by regulation, in which use of a
				wireless communications device does not adversely affect safety.
								(c)Amount To be
				withheldIf a State is
				subject to a penalty under subsection (a), the Secretary shall withhold for a
				fiscal year from the apportionments of the State described in subsection (a) an
				amount equal to a percentage of the funds apportioned to the State under each
				of sections 104(b)(1), 104(b)(3), and 104(b)(4) for fiscal year 2009. The
				percentage shall be as follows:
							(1)For fiscal year
				2012, 2 percent.
							(2)For fiscal year
				2013, 4 percent.
							(3)For fiscal year
				2014, 6 percent.
							(4)For fiscal year
				2015, and each fiscal year thereafter, 8 percent.
							(d)Effect of
				compliance and noncomplianceIf, within 4 years from the date
				that an apportionment for a State is withheld in accordance with this section,
				the Secretary determines that the State meets the requirement of subsection
				(b), the apportionment of the State shall be increased by an amount equal to
				the amount withheld. If, at the end of such 4-year period, a State does not
				meet the requirement of subsection (b) any amounts so withheld from the State
				shall lapse.
						(e)DefinitionsIn
				this section, the following definitions apply:
							(1)Electronic
				message
								(A)In
				generalThe term electronic message means a
				self-contained piece of digital communication that is designed or intended to
				be transmitted between physical devices.
								(B)InclusionsThe
				term includes e-mail, a text message, an instant message, a command or request
				to access a World Wide Web page, or other data that uses a commonly recognized
				electronic communications protocol. An electronic message does not include
				voice or other data transmitted as a result of making a phone call, or data
				transmitted automatically by a wireless communications device without direct
				initiation by a person.
								(2)Wireless
				communications device
								(A)In
				generalThe term wireless communications device
				means—
									(i)a
				cellular phone; or
									(ii)a
				portable electronic device that is capable of receiving and transmitting data,
				including to text messages and e-mail, without an access line for
				service.
									(B)ExclusionThe
				term does not include a device that is permanently affixed to the vehicle,
				including a global positioning system or navigation
				system.
								.
			(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						167. National standards to prevent
				distracted
				driving.
					
					.
			
